NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




             United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                  Submitted March 25, 2008
                                    Decided July 18, 2008

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge



No. 07‐3279 

UNITED STATES OF AMERICA,                             Appeal from the United States District
                 Plaintiff‐Appellee,                  Court for the Southern District of
                                                      Illinois.
       v.
                                                      No. 02 CR 30086
RONALD E. BLAKE,
              Defendant‐Appellant.                    G. Patrick Murphy,  Judge.




                                           O R D E R

    This case is before us for a fourth time, again with sentencing issues at bar.  Defendant‐
Appellant Ronald E. Blake asserts that the district court erred in several respects: (1) by failing
to consider or determine the 2007 amended Guidelines range applicable to Blake’s offense;
(2)  failing  to  correct  the  Pre‐Sentencing  Report  (PSR)  in  light  of  the  2007  Guidelines
amendments; (3) failing to consider or address Blake’s arguments regarding the seriousness of
the offense in light of the 2007 Guidelines amendments; and (4) failing to adequately consider
No. 07‐3279                                                                                    Page 2


the  Sentencing  Commission’s  proposed  amendment  to  the  Sentencing  Guidelines  which
reduced the 100:1 ratio of sentences for crack to powder cocaine offenses. We need only focus
on Blake’s fourth argument, because under Kimbrough v. United States, 552 U.S. ‐‐‐‐, 128 S.Ct.
558 (2007), it appears Blake is entitled to yet another resentencing hearing.   Because it appears
that the district court believed it to be improper to consider the sentencing disparity between
crack and powder cocaine offenses, we vacate Blake’s sentence and remand for resentencing.

    At Blake’s second resentencing hearing on September 17, 2007,1 defense counsel advised the
district court judge of the Sentencing Commission’s proposed amendment regarding crack
cocaine sentencing disparities and the effect it would have on Blake’s advisory Guidelines
range.  Defense counsel begged the district court to apply the proposed amendment to Blake’s
new sentence.  The district court provided a rather convoluted answer: 

           Now the Court could, and in many cases would, and in a certain respect here
       I do, consider the issue of disparity between crack cocaine and powder cocaine.
       I don’t know what will ultimately be the result of this matter.  No one here does.
       Anyone that would predict with certainty what the United States Congress is
       going to do is someone who does not closely follow current events. 

          There is an election coming up, politicians long ago learned that being tough
       on crime is the one certain way to curry favor with the voting public. . . . 

The district court judge concluded: 

       I think taking into account everything, including the arguments that have been
       made and the arguments that are made again here today, that I was right then
       and I’m right now.  There is no need to change it. . . .  I remain convinced that the
       sentence of 210 months is the correct sentence in this case looking at all of the
       factors under 3553. 

   In sentencing Blake to 210 months’ imprisonment, the district court “balanced out” Blake’s
career offender status (causing his offense level to go from 32 to 37) with his heroic act of saving



       1
          This Court ordered the first resentencing for Blake in light of United States v. Booker,
543 U.S. 220 (2005), United States v. Blake, 415 F.3d 625 (7th Cir. 2005) (limited remand), 146 Fed.
Appx. 851, 2005 WL 2711719 (7th Cir. 2005) (remand for resentencing); the second resentencing
was because Blake was denied his right to allocution. United States v. Blake, 227 Fed. Appx. 506,
2007 WL 1875958 (7th Cir. 2007). 
No. 07‐3279                                                                                           Page 3


the  life  of  a  prison  guard  who  was  attacked  by  a  fellow  inmate.2    While  the  district  court
adequately addressed the § 3553(a) factors, it is not clear whether he considered the sentencing
disparity’s effect on the evaluation of those factors.  At the time of Blake’s sentencing, the law
in this circuit was that a sentencing judge could not stray from the 100:1 ratio when calculating
the correct Guidelines range.  See United States v. Taylor, 520 F.3d 746, 747‐49 (7th Cir. 2008);
United States v. Jointer, 457 F.3d 682, 686‐88 (7th Cir. 2006).  A judge could, however, consider
criticism of the 100:1 ratio when determining the appropriate actual sentence in light of the
factors  set  forth  in  18  U.S.C.  §  3553(a),  but  only  insofar  as  that  criticism  was  immediately
relevant to the circumstances of an individual defendant.  See Jointer, 457 F.3d at 686‐88.  But
in December 2007, the Supreme Court announced that, even in routine cases, a judge “may
consider  the  disparity  between  the  Guidelines’s  treatment  of  crack  and  powder  cocaine
offenses” when determining whether a within‐Guidelines sentence is greater than necessary
to  achieve  the  goals  of  sentencing.    Kimbrough,  128  S.Ct.  at  564,  575.    And  we  have  since
characterized the 100:1 ratio as “not a statutory dictate, but merely a judgment, entitled to
respect but not to uncritical acceptance, made by the Sentencing Commission as an input into
fixing guideline ranges for crack offenders.”  Taylor, 520 F.3d at 747 (quoting Kimbrough, 128
S.Ct. at 574). 

    We do not doubt that the district court judge considered all the factors under § 3553(a); in
fact, he couched the reduction from 360 months to 210 months on those considerations. While
the district court judge believed he could consider the disparity in certain cases, Kimbrough
makes clear that he was permitted to consider it to the fullest extent in any case, including
Blake’s.  Furthermore, the sentencing disparity between crack and powder cocaine offenses is
particularly relevant here, where Blake tried to sell a government informant twenty‐five grams
of powder cocaine, but the informant insisted that Blake cook it into crack for her.  We cannot
be  certain  from  the  record  whether  the  district  court  judge  would  have  imposed  a  lesser
sentence  had  it  known  that  it  was  free  to  disagree  with  the  100:1  ratio,  thus  a  remand  is
appropriate.   Accordingly, we find that Blake is entitled to another resentencing hearing in



        2
            The parties agree that Blake’s criminal history category is IV.  Thus, taking Blake’s
career offender status into account (using 37 as the offense level), Blake’s advisory Guidelines
range was 292‐365 months.  Using 32 as Blake’s offense level, his advisory Guidelines range
was 168‐210 months. This is calculated using the 2002 Sentencing Guidelines, since these were
the Guidelines applicable at the time of Blake’s first sentencing on October 7, 2003.  See 18
U.S.C. 3742(g); United States v. Sriram, 482 F.3d 956, 961 (7th Cir. 2007), vacated, Sriram v. United
States, ‐‐‐ U.S. ‐‐‐‐, 128 S.Ct. 1134, 1134 (2008), reinstated, United States v. Sriram, Nos. 05‐2752 &
05‐2802,  ‐‐‐  Fed.  Appx.  ‐‐‐‐,  slip  op.  at  2,  2008  WL  1815705  (7th  Cir.  Apr.  23,  2008).    This
essentially discards Blake’s first and second arguments on appeal.
No. 07‐3279                                                                       Page 4


light of Kimbrough.  We VACATE Blake’s sentence and REMAND the case to the district court
for resentencing.